Beck, J.
1. The excerpts from, the charge of the court excepted to were not error, under the decision of this court made when the case was formerly before this court. 137 Ga. 132 (73 S. E. 490).
2. There was no error in the other rulings of the court complained of; and the evidence, while sharply conflicting upon the material issues, authorized the verdict returned by the jury; and this verdict, having received the approval of the trial judge, will not be disturbed here.

Judgment affirmed.


All the Justices concur.